Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 10, 2019

The Court of Appeals hereby passes the following order:

A20D0086. PARAMOUNT CAPITAL INVESTMENTS, LLC v. GOLDMAN
    SACHS & CO., LLC.

       Paramount Capital Investments, LLC filed a garnishment action against
Goldman Sachs & Co. and others, seeking to collect a judgment it had obtained against
Alberto Galvez, whom Paramount alleged had an account with Goldman. When
Goldman failed to file an answer, the trial court entered default judgment against
Goldman and in favor of Paramount. Goldman moved to set aside the default
judgment on the ground, that, among other things, Paramount failed to perfect service.
The trial court granted the motion, vacated and set aside the default judgment.
Paramount then filed this application for discretionary appeal. We, however, lack
jurisdiction.
       Generally, a party must follow the discretionary appeal procedure to appeal an
order in a garnishment case. See OCGA § 5-6-35 (a) (4). However, “[t]he grant of
a motion to set aside a default judgment . . . leaves the case pending in the trial court
below and is not a final judgment.” Laff Lines, Ltd. v. Dimauro, 186 Ga. App. 24, 25
(366 SE2d 375) (1988) (emphasis in original); see also Wright v. Wright, 139 Ga. App.
60 (228 SE2d 9) (1976) (“In this garnishment case the trial court set aside a judgment
against the garnishee but did not terminate the garnishment proceeding. This order is
not a final judgment”). Because the order that Paramount wishes to appeal is not a
final judgment, Paramount was required to comply with the interlocutory appeal
procedure set forth in OCGA § 5-6-34 (b). See Laff Lines, 186 Ga. App. at 25.
Although Paramount did file a discretionary application, OCGA § 5-6-35, which
governs discretionary appeal procedure, does not excuse a party seeking appellate
review of an interlocutory order from complying with the additional requirements of
OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832 (471 SE2d 213) (1996);
compare Principal Lien Svcs. v. NAH Corp., 346 Ga. App. 277, 279 (814 SE2d 4)
(2018) (garnishor properly filed discretionary application from trial court order that set
aside default judgment and dismissed garnishment action).
      Paramount’s failure to comply with the interlocutory appeal procedure deprives
us of jurisdiction to consider this discretionary application, which is hereby
DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           10/10/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.